PER CURIAM:
I
El 13 de mayo de 1980 Felipe Torres Torregrosa fue ad-mitido al ejercicio de la profesión de abogado.
El 31 de octubre de 2002 el Colegio de Abogados de Puerto Rico (Colegio de Abogados) nos informó que Torres Torregrosa tenía pendiente allí una queja en su contra y que no había contestado ninguno de los tres requerimientos que le había hecho el Colegio de Abogados sobre el *67particular. En vista de lo anterior, el 25 de noviembre de 2002 le concedimos un término a Torres Torregrosa para contestar los requerimientos referidos del Colegio de Abo-gados y a la vez mostrar causa ante nos por la cual no debla ser disciplinado por no contestar los requerimientos. El Alguacil del Tribunal le notificó personalmente la reso-lución a Torres Torregrosa y se le apercibió de que su in-cumplimiento podia aparejar su suspension del ejercicio profesional.
Entonces Torres Torregrosa compareció ante nos tardla-mente y nos solicitó una prórroga para atender nuestra Resolución de 25 de noviembre, la cual le concedimos el 31 de enero de 2003. Aun asi, Torres Torregrosa no cumplió con la Resolución de 25 de noviembre de 2002 durante el nuevo tOrmino que le concedimos, y meses más tarde, el 20 de mayo de 2003, compareció ante nos y nos explicó que habia estado enfermo, razón por la cual no habia podido atender la referida resoluciOn. Nos indicó, sin embargo, que su "crisis" de salud habIa sido superada y nos solicitO otra prórroga para cumplir con lo ordenado en nuestra Re-solución de 25 de noviembre de 2002. El 13 de junio de 2003 le concedimos un término final de treinta dIas para dar cumplimiento a nuestra resolución.
Han pasado ya varios meses desde que venció la pro-rroga final que le concedimos a Torres Torregrosa sobre este asunto y no ha comparecido ante nos a dar cumpli-miento a lo ordenado en la ResoluciOn de 25 de noviembre de 2002.
II
Lo relatado en el acápite anterior no es el cinico asunto que aqui nos concierne. Resulta que Torres Torregrosa también tenia otra queja distinta en su contra, la cual se presentó ante el Procurador General de Puerto Rico. Con relación a esta otra queja, el Procurador General le requi- *68nó en tres ocasiones a Torres Torregrosa que la atendiera, sin éxito alguno. Por eso, el 15 de diciembre de 2003 le dimos un término de diez días a Torres Torregrosa para responder a los requerimientos del Procurador General y para que compareciera ante nos a mostrar causa por la cual no debía ser disciplinado por desatender los requeri-mientos referidos. El Alguacil del Tribunal notificó perso-nalmente nuestra Resolución de 15 de diciembre de 2003 a Torres Torregrosa. Se le apercibió, asimismo, que su in-cumplimiento con la resolución podría conllevar la suspen-sión del ejercicio profesional.
Al 9 de enero de 2004, cuando se discutió este asunto en el Pleno del Tribunal, Torres Torregrosa tampoco había cumplido con esta otra resolución nuestra. No había com-parecido ante nos ni siquiera para solicitar una prórroga.
I — I HH
Reiteradamente hemos resuelto que los miembros de la profesión de abogado tienen el deber de responder con pre-mura a los requerimientos que les hagan el Colegio de Abo-gados o el Procurador General de Puerto Rico relacionados a las quejas por conducta profesional. No hacerlo, sin tener motivos fundados, acarrea severas sanciones disciplina-rias. In re Arroyo Rivera, 148 D.P.R. 354 (1999); In re Vargas Soto, 146 D.P.R. 55 (1998).
Más aún, en innumerables ocasiones también hemos se-ñalado que los abogados tienen la ineludible obligación de responder diligentemente a nuestras propias órdenes. He-mos hecho claro que la indiferencia del abogado al no aten-der nuestros requerimientos u órdenes acarrea la imposi-ción de severas sanciones disciplinarias. In re Fernández Pacheco, 152 D.P.R. 531 (2000); In re Corujo Collazo, 149 D.P.R. 857 (2000); In re Ron Menéndez, 149 D.P.R. 105 (1999); In re López López, 149 D.P.R. 82 (1999).
En el caso de autos, Torres Torregrosa no sólo ha hecho *69caso omiso de los requerimientos del Colegio de Abogados y del Procurador General, sino que, además, ha incumplido con nuestras Resoluciones de 25 de noviembre de 2002 y de 15 de diciembre de 2003. Es evidente que Torres Torre-grosa no tiene ninguna disposición de cumplir con nuestras órdenes o con los requerimientos del Colegio de Abogados y del Procurador General.
Por todo lo antes expuesto, se suspende inmediata e in-definidamente a Felipe Torres Torregrosa del ejercicio de la profesión de abogado hasta que otra cosa disponga este Tribunal. Se le impone el deber de notificar a todos sus clientes de su presente inhabilidad de seguir representán-dolos, les devuelva cualesquiera honorarios recibidos por trabajos no realizados e informe oportunamente de su sus-pensión a los distintos foros judiciales y administrativos del país. Además, deberá certificarnos en treinta días del cumplimiento de estos deberes. Finalmente, el Alguacil de este Tribunal deberá incautarse de la obra y del sello notarial del abogado suspendido, debiendo entregarlos a la Directora de la Oficina de Inspección de Notarías para la co-rrespondiente investigación e informe.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton no intervino.